Citation Nr: 0609062	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey , wherein the RO denied service 
connection for CFS, to include as due to an undiagnosed 
illness.  The veteran timely appealed this determination to 
the Board. 

In January 2006, the veteran testified before the undersigned 
Veterans Law Judge concerning the issue on appeal.  A copy of 
the hearing transcript has been associated with the claims 
folder. 

The appeal is REMANDED to the RO, via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he developed CFS as a result of 
having been exposed to various toxins (i.e., oil smoke, 
diesel fuel, pesticides, and drugs to protect against nerve 
agents) during his service in the Persian Gulf War.  In this 
regard, service personnel records, reflect that the veteran 
served in Southwest Asia from September 1990 to March 1991.  

Service medical records contain notations of back and joint 
pain due to various athletic activities (i.e., football and 
basketball), and fatigue since December 1990.  A January 1995 
retirement examination report reflects that all of the 
veteran's systems were noted as "normal."  A Report of 
Medical History, dated in January 1995, report reflects that 
the veteran complained of having "swollen or painful 
joints"  A January Phase I Comprehensive Clinical Evaluation 
Program report, dated in March 1995, reflects that the 
veteran was diagnosed as having fatigue with a duration of 96 
weeks and back pain for 192 weeks.  The examiner indicated 
that he believed that the condition was Persian Gulf-related.  
The veteran was recommended to move to the next phase.  Hand 
written notes on the back of the March 1995 examination 
report reflect that the veteran had complained of fatigue and 
back pain since 1992.  
 
Post-service VA examination reports, dated from April 1996 to 
December 2001, are of record.  A January 1997 VA examination 
report reflects that the veteran complained of having CFS 
since 1991, after he had returned from the Persian Gulf.  He 
described suffering from lack of energy and motivation.  
After a physical evaluation of the veteran in January 1997, a 
diagnosis of CFS was not entered; diagnoses of degenerative 
disc disease of the lumbar spine and knees, status-post 
laceration of the left thumb, status-post spinal meningitis, 
and status-post severe concussion were entered.  

In May and July 2002, the veteran failed to report for VA 
examinations--the outcome of which was determinative to his 
claim for service connection for CFS, to include as due to an 
undiagnosed illness.  However, during a September 2003 
hearing before a Veterans Law Judge in Washington, D.C., the 
veteran testified that he had not been informed of the May 
and July 2002 VA examinations because notice of their date 
and time was sent to his former address, 63 Walker Drive, 
Woodbridge, New Jersey 07095.  He stated that his current 
address was, 29 Hillcrest Lane, Willingsboro, New Jersey 
08046.  However, the record does not reflect that VA has made 
any attempts to contact the veteran at his more recent 
address for purposes of satisfying the examination request in 
this case.  (Parenthetically, the Board observes that in 
January 2006, the veteran testified before the undersigned 
Veterans Law Judge that the reason he was unable to 
"present" himself to a VA Medical facility was because the 
closest one, the VA Medical Center (VAMC) in either North or 
East Orange, New Jersey, was 75 miles from his home).  
(Transcript (T.) at page (pg.) 7).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for CFS, to 
include as due to an undiagnosed illness, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
aforementioned disability.  As these questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED, via the AMC, for the 
following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  Then, the RO should schedule the 
veteran for a VA examination(s) by the 
appropriate physician(s), at a VAMC 
that is close in geographical proximity 
to the appellant's current domicile in 
Willingsboro, New Jersey, in order to 
determine whether he currently has a 
diagnosis of CFS.  The claims folder 
and a copy of this remand should be 
made available to and be reviewed by 
the examiner(s) in conjunction with the 
examination(s), and its receipt and 
review should be acknowledged in the 
examination report(s).  The examiner(s) 
should determine whether the veteran's 
history and symptoms meet the criteria 
for a diagnosis of CFS, or any other 
chronic medical disorder manifested by 
fatigue.  If that determination is 
affirmative, the examiner(s) must 
provide an opinion, based on a review 
of the evidence of record, as to 
whether any currently diagnosed CFS or 
chronic disability manifested by 
fatigue is at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to any incident 
of the veteran's service to include, 
but not limited to, service medical 
notations of fatigue and back/joint 
pains or his claimed exposure to 
various toxins in Southwest Asia during 
the Persian Gulf War.  

Prior to scheduling the examination(s), 
the RO should advise the veteran of the 
date, time, and location of the scheduled 
examination(s).  The RO should also 
advise the appellant that failure to 
report for the examination(s) can result 
in a denial of his claim under 38 C.F.R. 
§ 3.655(b) (2005).  All notices to and 
communications (or efforts at 
communication) with the veteran must be 
documented in the claims folder.  

3.  In the event that the veteran does 
not report for the examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination(s) was sent to the veteran's 
last known address, 29 Hillcrest Lane, 
Willingboro, New Jersey 08046.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for 
CFS, to include as due to an undiagnosed 
illness.  
If the benefit sought is not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  If the veteran has not 
reported for the scheduled 
examination(s), the supplemental 
statement of the case should include the 
provisions of 38 C.F.R. § 3.655 and an 
explanation of the regulations 
application in this case.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

